Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
joining element in claim 1, which is interpreted as a rivet and equivalents thereof;
structural element in claim 1, which is interpreted as an opening and equivalents thereof;

rotation device in claim 2, although corresponding structure was not found in the specification;
drive equipment in claims 1 and 7, which is interpreted as a spring or a pneumatic, hydraulic and/or electrical drive and equivalents thereof;
feeding device in claim 5, which is interpreted as a hose and equivalents thereof; and
transfer device in claim 6, which is interpreted as gripping arms and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitations of linear guidance device in claims 2 and 3 and rotation device in claim 2 are not enabled.  These recitations include generic placeholders and functional language as noted above but corresponding structure was not disclosed such that the subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scopes of claims 1-3 and 5-7 are not definite.  The scopes and structure of linear guidance device in claims 2 and 3 and rotation device in claim 2 are not definite.  These recitations include generic placeholders and functional language as noted above but corresponding structure was not disclosed such that it is not definite what subject matter is claimed.  
Furthermore, the scopes are not definite in terms of which language is part of the claimed device and which is intended use and/or the article worked upon.  In claim 1, it is not definite whether the recitations of “for transmitting an electric current to a joining element (17) and for exerting a joining 
Moreover, in claim 1, it is not definite whether the recitation of “one or more joining elements” refers to the same joining element recited earlier in claim 1 as “a joining element.”  For examination purposes, these recitations are interpreted as referring to the same joining element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070199556 A1 to Murai et al. (“Murai”) in view of US 20080237198 A1 to Edwards (“Edwards”).
Murai discloses:
Regarding claim 1, as best understood:  
a welding electrode (e.g., electrode tips E1 and E2 of welding unit 10) for transmitting an electric current to a joining element and for exerting a joining force onto the joining element along a joining direction in order to establish a connection of the joining element with a structural element by resistance welding (e.g., Fig. 1 and para 55), and 
a positioning device (e.g., gun arm 8) for positioning one or more joining elements on the axis of the joining direction in order to contact and to apply a force to the joining element by means of the welding electrode, wherein the positioning device comprises a retention device (e.g., upper jaw 8a and lower jaw 8b) for exerting a retention force, oriented perpendicular to the joining direction, onto the joining element, wherein the retention device is movably arranged in order to realize a movement of the joining element, such that it is movable perpendicular to the joining direction with at least one component of its direction of movement wherein the retention device comprises at least two gripping 
Regarding claim 2, as best understood: the positioning device comprises at least one first linear guidance device (e.g., guide rod 6) for linear translation of the retention device onto the axis of the joining direction or away from it and/or at least one rotation device (e.g., ball screw 4) for rotating the retention device into the axis of the joining direction or out of it (e.g., Fig. 2A and para 9-10);
 Regarding claim 3, as best understood: the positioning device comprises at least one second linear guidance device (e.g., guide rod 6) for realizing a relative movement between the retention device and the welding electrode along the axis of the joining direction (e.g., Fig. 2A and para 9-10);
Regarding claim 6, as best understood: the positioning device comprises a transfer device (e.g., per jaw 8a and lower jaw 8b) for delivering the joining element to the retention device, wherein the transfer device is movable relative to the retention device (e.g., Fig. 1 and para 89 and 96); and
 Regarding claim 7, as best understood: the transfer device comprises at least two gripping arms (e.g., per jaw 8a and lower jaw 8b) for gripping the joining element, wherein at least one gripping arm is movably arranged in order to realize a relative movement of the gripping arms, and wherein the device comprises a second drive equipment (e.g., motor 3) for moving the movable gripping arm (e.g., Fig. 1 and para 89 and 96).
Murai does not explicitly disclose a joining element (as recited in claim 1).
However, Edwards discloses:
Regarding claim 1, as best understood:
a welding electrode (e.g., weld electrodes 30, 35, 65, 110) for transmitting an electric current to a joining element (e.g., one of material 40, 45, 75, 80, 120, 125) and for exerting a joining force onto the 
a positioning device (e.g., arms 15, 20) for positioning one or more joining elements (e.g., material 40, 45, 75, 80, 120, 125) on the axis of the joining direction in order to contact and to apply a force to the joining element by means of the welding electrode, wherein the positioning device comprises a retention device (e.g., arms 15, 20) for exerting a retention force, oriented perpendicular to the joining direction, onto the joining element, wherein the retention device is movably arranged in order to realize a movement of the joining element, such that it is movable perpendicular to the joining direction with at least one component of its direction of movement wherein the retention device comprises at least two gripping arms (e.g., arms 15, 20) for gripping the joining element, wherein at least one gripping arm is movably arranged in order to realize a relative movement of the gripping arms, and wherein the device comprises a first drive equipment (e.g., force regulator 145) for moving the movable gripping arm (e.g., Fig. 1-3 and para 25-33);
 Regarding claim 2, as best understood: the positioning device comprises at least one first linear guidance device (e.g., force regulator 145) for linear translation of the retention device onto the axis of the joining direction or away from it and/or at least one rotation device (e.g., clamping pressure is commonly provided by moving one or both the gun arms around a pivot axis by means of a pneumatic, electric or hydraulic cylinder) for rotating the retention device into the axis of the joining direction or out of it (e.g., Fig. 1-4 and para 3, 25-33 and 37);
Regarding claim 3, as best understood: the positioning device comprises at least one second linear guidance device (e.g., force regulator 145) for realizing a relative movement between the retention device and the welding electrode along the axis of the joining direction (e.g., Fig. 1-4 and para 25-33 and 37);
Regarding claim 5, as best understood: the device comprises a feeding device (e.g., feed tube 210) for feeding at least one joining element to the positioning device in a defined orientation (e.g., Fig. 6 and para 41);
Regarding claim 6, as best understood: the positioning device comprises a transfer device (e.g., arms 15, 20) for delivering the joining element to the retention device, wherein the transfer device is movable relative to the retention device (e.g., Fig. 1-3 and para 25-33); and
 Regarding claim 7, as best understood: the transfer device comprises at least two gripping arms (e.g., arms 15, 20) for gripping the joining element, wherein at least one gripping arm is movably arranged in order to realize a relative movement of the gripping arms, and wherein the device comprises a second drive equipment (e.g., force regulator 145) for moving the movable gripping arm (e.g., Fig. 1-3 and para 25-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Murai as suggested and taught by Edwards in order for ensuring delivery of the consumable welding spikes in a proper orientation.
Response to Amendment
The amendment of 06/27/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/27/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the interpretations and previous rejections under 35 U.S.C. 112. The remarks first address the interpretations under 35 U.S.C. § 112 (f) of joining element, structural element, positioning device, and retention device of claim 1; the drive equipment of claims 2, 4, and 7; the 
The remarks state that, with regard to the structural element, the Office interprets this feature as an "opening or an equivalent thereof' and that Applicant disagrees. The remarks state that structural element is meant to be a physical component as can be inferred from the context of claim 1, which recites that "a welding electrode (12) for transmitting an electric current to a joining element (17) and for exerting a joining force onto the joining element (17) along a joining direction (22) in order to establish a connection of the joining element (17) with a structural element", with emphasis on establishing a connection, and that, from this, Applicant submits that the recited "structural element" will be understood to be a physical component, and not an opening. However, the language of “to establish a connection” does not disclose structure and it is not clear what structure would correspond to the claimed structural element from the quoted language. The specification specifically discloses that “the first structural element may comprise an opening, into which the joining element is put” in the third paragraph of the Background section on page 1. Thus, the stated interpretation of the structural element corresponding to an opening and equivalents thereof is based on the explicit disclosure in the specification. Moreover, an opening is structural because the opening needs to be surrounded by walls or other elements such that it can be interpreted as structure, particularly in instances such as this when the specification discloses as much.
The remarks then state that, with regard to the positioning device, the Office limits this element to be "gripper arms or equivalent thereof' and that Applicant notes that claim 2 and 3 define the recited positioning device as a first and second linear guidance device, both of which are related throughout the specification to elements 34 and 35 as shown at least in Figs. 1 and 2, but which might take some variety of forms such that Applicant submits that this element should not be limited to "gripper arms".  However, corresponding structure was not found in the specification for linear guidance device in claims 
The remarks then state that, with regard to the joining element recited in claim 1, Applicant notes that this feature is not an object of the device itself, but is recited to explain the function of the device features and Applicant submits that the meaning of the term "joining element" is self- evident, and it would be clear to the person skilled in the art that this is a single element which serves as a connection. The remarks further state that Applicant similarly notes that the meaning of the recited "linear guidance device" and "rotation device" will be self-evident to one of skill, as evidenced by the results of internet image searches that show such devices to respectively correspond to movement devices for producing a linear movement and movement devices for producing a rotational movement. The remarks later note that the background discloses corresponding structure of the joining element being a rivet, such that the claimed joining element is interpreted as a rivet and equivalents thereof.
The remarks next note that claims 1-7 were rejected under 35 U.S.C. § 112 (a) for allegedly failing to comply with the enablement requirement. In particular, the Office asserts that the terms "joining element," "linear guidance device," and "rotation device" are not sufficiently described to enable one of skill to make and use the claimed invention. The remarks state that Applicant traverses this rejection as follows and that Applicant notes that the rejected terms, rather than being elements of the claimed device, only serve to describe the function of the recited elements of the device (i.e. the "welding electrode" and the "positioning device"). However, the rejected terms are part within the body of the claims and accordingly the claimed terminology should be definite. The remarks further state that, in the subject claims, and throughout the specification, each of the rejected terms is associated with a particular structure and that, even though the rejected terms are not necessarily components of 
The remarks next note that claims 1-7 are rejected under 35 U.S.C. § 112 (b) as allegedly indefinite. The remarks state that Applicant traverses these rejections or has amended the claims in response as follows and that, similar to the rejection for alleged lack of enablement, the terms "joining element," "linear guidance device," and "rotation device" are rejected as not sufficiently defined. The remarks further state that, as noted above, Applicant submits that within the context of the pending claims as a whole, it would be understood that these elements, rather than being aspects of the claimed device, are recited to illustrate the function of the claimed device components and Applicant further submits that each of these terms is sufficiently definite, within the context of the specification and in view of the knowledge of the art. The remarks continue, stating that, in addition to the Applicant's above comments, Applicant also notes that illustrative "joining elements" which can be acted upon by the claimed invention are described in the Background section of the specification (see paragraphs [003] and [004] of the pre-grant publication) and, as noted above, the "linear guidance device" and "rotation device" are common technical terms, the metes and bounds of which can readily be envisioned by one of skill. As noted above, the background discloses corresponding structure of the joining element being a rivet, such that the claimed joining element is interpreted as a rivet and equivalents thereof. However, the "linear guidance device" and "rotation device" are recited in the format of 35 U.S.C. 112(f) without corresponding structure being disclosed, or mentioned in the remarks, such that it is not definite how to interpret these recitations.

The remarks next state that, with respect to the distinction between the device components and the functional language and/or what is being worked on, Applicant respectfully disagrees that the claim language is unclear and that Applicant notes that in claim 1, the two primary components of the claimed device are clearly recited (i.e. the "welding electrode" and the "positioning device") and are separated from the functional description by the word "for" such that Applicant submits that this claiming structure is sufficiently definite to distinguish the noted aspects of the claim. As best understood, there are only two elements claimed in these portions, a welding element and a positioning device, and any everything following the word “for” for each respective element is interpreted as functional and not part of the claimed invention. It is suggested that Applicant confirm this specific interpretation is correct or otherwise clarify if necessary.
The remarks then state that claim 1 has been amended to substitute "at least one" with "one or more" joining elements and that Applicant submits that while these phrases are substantively identical, the substitution may increase claim clarity. However, it is not clear if the second reference to joining element(s) is referring to the first recitation of “a joining element” or a different joining element(s). It is suggested that Applicant consider changing the second recitation to recite something to the effect of “the joining element” to clarify that the same element is being referenced or “a second joining element(s)” to distinguish from the first recitation.
The remarks then address the prior art rejection, nothing the rejection under 35 U.S.C. 103 and stating that it is traversed. The remarks first address Murai, stating that it discloses a normal spot welding gun and that, unlike the subject invention, Murai does not suggest or describe the possibility of positioning a "joining element" between the electrodes of its described spot welding gun. The remarks 
The remarks next address Edwards, stating that the Office refers to the features of a conventional spot welding machine and that Applicant disagrees with the Office's interpretation of certain features of conventional spot welding equipment as joining elements. Again, it is noted that the joining elements, as best understood and as noted in the present remarks from Applicant, are not part of the claimed invention. The remarks further state that, in Applicant's view, the Office's reference to a retention device is also incorrect, because in Edwards, by the arms 15, 20, there is no retention device shown. However, the claimed retention device is interpreted as gripping arms and equivalents thereof, and the arms 15 and 20 of Edwards are consistent with the claimed and disclosed retention device.
Additionally, the remarks state that Applicant disagrees that the limitations of claim 2, particularly with respect to the "first linear guidance device" are described in Edwards, that Applicant notes that the force regulator 154 of Edwards is not a guide device, but rather regulates the force applied to the parts to be welded and that, whereas the "first linear guidance device 34" of the subject claims allows for the joining element to be positioned in the correct position for welding. However, Edwards discloses the proximal end of the shank 135 is preferably, but not necessarily, associated with a 
The remarks further state that Applicant similarly disagrees that the limitation from claim 4 (now moved to claim 1), the recited "two gripping arms" of the subject claims, are described in Edwards. According to the remarks, the "gun arms" in Edwards are set in a fixed position where the arms can open and clamp the elements that are being welded, whereas the "two gripping arms" are movable and a part of the positioning device which helps to align the elements that are being welded. However, it is submitted that the arms 15 and 20 of Edwards correspond to the claimed structure and are capable of the claimed function, including the capability of being moved. 
The remarks then state that Applicant submits that Murai and Edwards, either alone or in combination, would not have led one of skill to produce the claimed invention because Murai and Edwards both describe spot welding guns, but neither combine a welding element with a positioning device to enable the movement and position of multiple joining elements and neither reference suggests that such functionality would be particularly beneficial such that Applicant submits therefore that there is no motivation to develop the claimed invention from the cited references. The remarks further state that, in view of the foregoing, Applicant submits that the pending claims are non- obvious over the cited references, and respectfully requests withdrawal of this rejection. However, Murai and Edwards disclose and render obvious the claimed invention, including the claimed structure being capable of functioning as claimed, as best understood. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 17, 2021